          Case 5:21-mc-00058-gwc Document 4 Filed 05/03/21 Page 1 of 1

                                                                                   U.S. DISTRICT COURT
                                                                                  DISTRICT OF VERMONT
                             UNITED STATES DISTRICT COURT                                 :=-1LED
                                        FOR THE                                         5/3/aoaJ
                                 DISTRICT OF VERMONT                              BY.     __litw__
                                                                                        DEPUTY CLERK
IN RE: RICHARD K. BOWEN, ESQ.,                   )       Misc. No. 5:21-MC-~::,r,;·~!r-----------...J


                                             ORDER

       The above-named individual having received this court's Order to Show Cause issued on

March 26, 2021, and having responded, it is hereby

       ORDERED that said RICHARD K. BOWEN is suspended from the practice oflaw

before this Court for a period of three (3) months from the date of this order.

       Dated at Burlington, in the District of Vermont, this 3rd day of May, 2021.



                                                              Geoffrey W. Crawford, Chief Judge
                                                              United States District Court
